DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 teach “update(ing) the L2P segments stored in the memory device, based on 15target P2L segments corresponding to a write command provided to the memory device, which have a higher priority than the other P2L segments among the plurality of P2L segments,” Claim 20 teaches “modify L2P map segments that correspond to the target P2L map segments and unmap P2L map segments associated with the target P2L map segments, which have a higher priority than L2P map segments that correspond to the other P2L map segment among the plurality of P2L map segments” The specification lacks adequate disclosure on the description of what is meant by a target P2L segment having a higher priority than the other P2L segments. The specification lacks adequate description on what the higher priority is relative to, and what constitutes the priority of a P2L segment. Furthermore, the specification lacks adequate disclosure on how a priority is determined, and what makes a P2L segment have a higher priority over other P2L segments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 teach “update(ing) the L2P segments stored in the memory device, based on 15target P2L segments corresponding to a write command provided to the memory device, which have a higher priority than the other P2L segments among the plurality of P2L segments,” Claim 20 teaches “modify L2P map segments that correspond to the target P2L map segments and unmap P2L map segments associated with the target P2L map segments, which have a higher priority than L2P map segments that correspond to the other P2L map segment among the plurality of P2L map segments” The claims are unclear as to what is meant by a target P2L segment having a higher priority than the other P2L segments. It is unclear as to what the higher priority is relative to, and what constitutes the priority of a P2L segment. It is unclear as to how a priority is determined, and what makes a P2L segment have a higher priority over other P2L segments. 
Prior art is applied to the claims as best effort by examiner, however due to complexity of 112b issues in combination with the teachings of claims 6, 8-13 and 15-20, prior art has not been applied to claims 6, 8-13 and 15-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US Publication No. 2017/0147260).

Regarding claim 1, Byun teaches:
A memory controller for controlling a memory device which stores logical-to-physical (L2P) segments, the memory controller comprising: 
a map data storage configured to store a plurality of physical-to- 5logical (P2L) segments, each including mapping information between a physical address of the memory device in which write data is to be stored and a logical address received from a host, in response to a write request received from the host; and 
a map manager configured to update the L2P segments stored in the 10memory device, based on target P2L segments corresponding to a write command provided to the memory device, which have a higher priority than the other P2L segments among the plurality of P2L segments, 
wherein each of the L2P segments includes mapping information between a logical address and a physical address of data stored in the 15memory device (See [0128] “Furthermore, the controller 130 may perform a write operation corresponding to a command received from the host 102. That is, the controller 130 may write and store user data corresponding to the command into memory blocks of the memory device 150. Furthermore, the controller 130 may generate and update map data corresponding to the storage of the user data. For example, the map data may include first map data containing Logical to Physical (L2P) information (hereafter, referred to as ‘logical information’) and second map data containing Physical to Logical (P2L) information (hereafter referred to as ‘physical information’). Then, the controller 130 may write and store the generated and updated map data into the memory blocks of the memory device 150.” See [0149] “Furthermore, the controller 130 may update the map data (i.e., the map data according to the storage of the data 0, the data 5, the data 31, and the data 36), and update the L2P segment 0, the L2P segment 5, the L2P segment 31, and the L2P segment 36 according to the update of the map data.” See [0153] “Thus, the controller 130 may retain the L2P segments 1320 stored the second buffer 1220 or transmit the L2P segments 1320 to the memory device 150, according to cache replacement policy considering the priority of the cache segments.”).  

Regarding claim 2, Byun teaches:
The memory controller of claim 1, wherein the map data storage includes: 
a first map storage configured to store the plurality of P2L segments; 20and 
a second map storage configured to store L2P segments to be updated based on the target P2L segments among the L2P segments stored in the memory device (See [0128] “Furthermore, the controller 130 may generate and update map data corresponding to the storage of the user data. For example, the map data may include first map data containing Logical to Physical (L2P) information (hereafter, referred to as ‘logical information’) and second map data containing Physical to Logical (P2L) information (hereafter referred to as ‘physical information’). Then, the controller 130 may write and store the generated and updated map data into the memory blocks of the memory device 150.” See [0149] “Furthermore, the controller 130 may update the map data (i.e., the map data according to the storage of the data 0, the data 5, the data 31, and the data 36), and update the L2P segment 0, the L2P segment 5, the L2P segment 31, and the L2P segment 36 according to the update of the map data.”).  

Regarding claim 3, Byun teaches:
The memory controller of claim 2, wherein the map manager modifies the L2P segments stored in the second map storage based on the target P2L segments stored in the first map storage (See [0128] “Furthermore, the controller 130 may generate and update map data corresponding to the storage of the user data. For example, the map data may include first map data containing Logical to Physical (L2P) information (hereafter, referred to as ‘logical information’) and second map data containing Physical to Logical (P2L) information (hereafter referred to as ‘physical information’). Then, the controller 130 may write and store the generated and updated map data into the memory blocks of the memory device 150.” See [0149] “Furthermore, the controller 130 may update the map data (i.e., the map data according to the storage of the data 0, the data 5, the data 31, and the data 36), and update the L2P segment 0, the L2P segment 5, the L2P segment 31, and the L2P segment 36 according to the update of the map data.”).  

Regarding claim 4, Byun teaches:
The memory controller of claim 3, wherein the map manager flushes the modified L2P segments to the memory device (See [0153] “Thus, the controller 130 may retain the L2P segments 1320 stored the second buffer 1220 or transmit the L2P segments 1320 to the memory device 150, according to cache replacement policy considering the priority of the cache segments.” The updated L2P segments are transmitted/flushed to the memory device 150 based on a cache replacement policy.).  

Regarding claim 5, Byun teaches:
The memory controller of claim 4, wherein the L2P segments flushed to the memory device are used to update the L2P segments stored 10in the memory device (See [0153] “Thus, the controller 130 may retain the L2P segments 1320 stored the second buffer 1220 or transmit the L2P segments 1320 to the memory device 150, according to cache replacement policy considering the priority of the cache segments.” The updated L2P segments are transmitted/flushed to the memory device 150 based on a cache replacement policy.).  

Regarding claim 7, Byun teaches:
The memory controller of claim 2, wherein the first map storage includes a plurality of entry areas, and sequentially stores the plurality of 20P2L segments according to indices of the plurality of entry areas (See [0128] “For example, the map data may include first map data containing Logical to Physical (L2P) information (hereafter, referred to as ‘logical information’) and second map data containing Physical to Logical (P2L) information (hereafter referred to as ‘physical information’).” See [0148] “The controller 130 may include these L2P segments in a map table for the first map data i.e., an L1 table 1312 including segment indexes 1314 and physical addresses 1316 for the indexes 1314 indicating the logical addresses (or logical page numbers) of the data segments.” See L1 table depicted in Figure 14, in which sequential indexes are used when storing map segments.). 

Claim 14 is rejected for the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139